Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-22-2004

De Yun Li v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-1551




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"De Yun Li v. Atty Gen USA" (2004). 2004 Decisions. Paper 47.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/47


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                 NOT PRECEDENTIAL
                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                               _______________

                                     No: 03-1551


                                     DE YUN LI,

                                            Petitioner


                                            v.

                        John Ashcroft, Attorney General of the
                              United States of America,

                                                 Respondent

                                   _______________

                        On Petition for Review of an Order of the
                             Board of Immigration Appeals
                                (Board No. A70 897 834)


                       Submitted Under Third Circuit LAR 34.1(a)
                                   on May 24, 2004


               BEFORE: ROTH and STAPLETON, Circuit Judges, and
                      SCHWARZER,* Senior District Judge


                               (Filed December 22, 2004 )




  *
   The Honorable William W Schwarzer, Senior United States District Judge for the
Northern District of California, sitting by designation.
                                        OPINION



ROTH, Circuit Judge:

       De Yun Li seeks review of a September 9, 2002 decision of the Board of

Immigration Appeals (BIA) affirming the decision of the Immigration Judge to deny his

application for asylum. Li also seeks review of the BIA’s January 1, 2003, decision

denying his motion to reconsider or reopen his case.

       De Yun Li, a citizen of China, entered the United States illegally on June 10, 1993.

He filed an application for asylum, claiming that his wife was forced to have an

Intrauterine Device (IUD) inserted and that, when that device failed, she was forcibly

sterilized by the Chinese government. He further alleged that he was forced to pay a fine

for violating China’s family planning policy and that he feared that the government would

arrest him and make him pay additional fines or forcibly sterilize him.

       The Immigration Judge, in an oral decision, denied Li’s application for asylum on

March 23, 1999. Li appealed the decision to the BIA, but they dismissed his appeal on

September 9, 2002. Li filed a motion to reconsider with the BIA on October 9, 2002,

asserting merely that he had testified truthfully. Li also attached an affidavit from his

wife and a photograph of his family in support of his claim. The BIA denied Li’s motion

for reconsideration on January 1, 2003, noting that Li had “merely reiterated the basis of



                                              2
his asylum claim.” The BIA construed the additional affidavit and picture as a motion to

reopen and stated that Li had offered no evidence that these documents were not available

at the time of Li’s hearing before the Immigration Judge.

         We first note that we have no jurisdiction to review Li’s direct appeal to the BIA.

The BIA’s final decision was issued on September 9, 2002. Li then had 30 days to

appeal. See 8. U.S.C. §1252(b)(1). This 30-day filing period is “jurisdictional in nature

and must be construed with strict fidelity to [its] terms.” Stone v. INS, 514 U.S. 386, 405

(1995). Li did not file his appeal until February 27, 2003, well past this 30-day period.

Furthermore, the fact that Li filed a motion to reconsider/reopen with the BIA does not

toll his appeal time. See Stone, 514 U.S. at 406 (holding that a deportation order’s

“finality is not affected by the subsequent filing of a motion to reconsider”). We

therefore have no jurisdiction to consider Li’s appeal of the BIS’s September 9, 2002,

order.

         We have jurisdiction over the BIA’s denial of Li’s motion to reconsider/reopen

pursuant to 8 U.S.C. §1252(a)(1). We review the BIA’s denial of a motion to reconsider

or reopen for abuse of discretion, “mindful of the ‘broad’ deference that the Supreme

Court would have us afford” the BIA. Lu v. Ashcroft, 259 F.3d 127, 131 (3d Cir. 2001)

(citing INS v. Abudu, 485 U.S. 94, 110 (1988)); Nocon v. INS, 789 F.2d 1028, 1033 (3d

Cir. 1986). This is because “[t]he granting of a motion to reopen is . . . discretionary and

the [BIA] has broad discretion to grant or deny such motions.” INS v. Doherty, 502 U.S.



                                               3
314, 323 (1992) (internal citations omitted).

       A motion to reopen must be “based on new evidence [that] was not available and

could not have been discovered and presented at the [initial] hearing.” Marrero v. INS,

990 F.2d 772, 779 (3d Cir. 1993) (citing 8 C.F.R. §§242.22, 3.2). In Li’s motion to

reopen, Li attached a picture of his family and an affidavit from his wife that corroborated

his story, but he did not indicate why these could not have been obtained previously.

       A motion to reconsider must “specify the errors of law or fact in the previous

order” and must “be supported by pertinent authority.” 8 U.S.C. §1229a(c)(5)(C). As the

BIA noted in its decision, Li’s motion for reconsideration merely reiterated the original

basis for his claim and asserted that he testified truthfully. Li did not point to any specific

legal or factual error that the Immigration Judge made.

       For the foregoing reasons, we find no abuse of discretion by the BIA in its denial

of the motion to reopen/reconsider, and we will deny Li’s petition for review.




                                                4